OPINION — AG — QUESTION: IS SENATE BILL NO. 218 CONSTITUTIONAL? THE BILL IN QUESTION IS DIVIDED INTO SIX PRINCIPLE SECTIONS. AMONG OTHER THINGS, IT COMPELS MUNICIPALITIES OR TRANSIT AUTHORITIES THAT ACQUIRE OR OPERATE PUBLIC TRANSPORTATION FACILITIES TO BARGAIN COLLECTIVELY WITH THE LABOR REPRESENTATIVES OF THE PUBLIC TRANSPORTATION EMPLOYEES. THE BILL FURTHER PROVIDES FOR COMPULSORY ARBITRATION OF ANY LABOR DISPUTE BY AN ARBITRATION BOARD TO BE COMPOSED OF THREE PERSONS, "ONE APPOINTED BY THE AUTHORITY, ONE APPOINTED BY THE LABOR ORGANIZATION REPRESENTATING THE EMPLOYEES AND A THIRD MEMBER TO BE AGREED UPON BY THE LABOR ORGANIZATION AND THE AUTHORITY."  THE BILL THEN STATES: "THE DETERMINATION OF THE MAJORITY OF THE BOARD OF ARBITRATION THUS ESTABLISHED SHALL BE FINAL AND BINDING ON ALL MATTERS IN DISPUTE." ANSWER: THE BILL IS UNCONSTITUTIONAL CITE: ARTICLE I, SECTION 6 (BRUCK BAILEY)